November 28, 1928. The opinion of the Court was delivered by
This is a proceeding in the original jurisdiction of the Court in quo warranto for the purpose of testing the rights of the respondents "regents of the county poor farm of Barnwell County" to exercise the duties of the office to which they have been appointed by the Governor.
The respondents trace their authority to the Act of 1921 (32 Stat. 555), entitled:
"An Act to provide for the appointment of a committee of five persons, two of whom shall be ladies, to take charge of the County poorhouse and farm for Barnwell County."
The respondents in certain subsequent County supply bills have been referred to as the "regents of the poorhouse and farm," and as such have acted under the Act of 1921. The matter will be considered as if they had retained the title given them by the Act. *Page 100 
The contention of the petitioners is that the Act of 1921 is unconstitutional, for the reason that it is violative of the proviso in Article 1, § 11: "* * * The terms of all officers shall be for some specified period. * * *"
The Act of 1921 does not comply with this provision of the Constitution and is therefore void. The respondents, claiming under this act, are therefore without warrant of office and it is so declared.
The petitioners may apply to this Court for such orders as will carry into effect the views and conclusions herein announced.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER, and CARTER concur.